EVANDER, J.
The former husband appeals from a final judgment of dissolution of marriage. The parties were married on August 10, 2003. There were no children born of the marriage.
The former wife contended the parties had entered into a written property settlement agreement on May 7, 2005 (the Agreement). She filed her petition for dissolution of marriage on June 13, 2005, and sought to have the Agreement incorporated into the final judgment. The former husband challenged the validity of the Agreement. The trial court found the Agreement was reasonable and had been entered into freely and voluntarily. We find no error in the trial court’s decision to enforce the Agreement and incorporate it into the final judgment, as the trial court’s findings were clearly supported by the record.
The former husband raises one other issue that merits discussion. He contends that the trial court erred in sua sponte removing Donald Tobkin as his attorney. Tobkin was the former wife’s first husband, and he and the former wife had engaged in extensive and on-going litigation regarding their three children.
We find it unnecessary to determine if the trial court erred in sua sponte disqualifying Tobkin. Tobkin had filed a limited notice of appearance, which specifically reflected he was only representing the former husband in his domestic violence action against the former wife. Tobkin was not counsel of record in the dissolution of marriage case. The former husband has not appealed any order arising from the domestic violence injunction case.
AFFIRMED.
ORFINGER and MONACO, JJ., concur.